   Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 1 of 43 PageID #: 1




DMP/AAS:CRH/JMH
F. #2017R00906

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                  TO BE FILED
                                                          UNDER SEAL
            - against -

ZHU FENG,                                                 COMPLAINT
       also known as “Johnny Zhu,”
HU JI,
LI MINJUN,                                                Case No. 20-MJ-1025 (PK)
HONGRU JIN,                                               (T. 18, U.S.C., § 371)
ZHU YONG,
       also known as “Jason Zhu,”
MICHAEL MCMAHON,
RONG JING and
ZHENG CONGYING,

               Defendants.
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                  CHRISTOPHER E. BRUNO, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

                          CONSPIRACY TO ACT AS AN ILLEGAL AGENT
                                OF A FOREIGN GOVERNMENT

                  In or about and between September 2016 and November 2019, within the Eastern

District of New York and elsewhere, the defendants ZHU FENG, also known as “Johnny Zhu,”

HU JI, LI MINJUN, HONGRU JIN, ZHU YONG, also known as “Jason Zhu,” MICHAEL

MCMAHON, RONG JING, and ZHENG CONGYING, together with others, did knowingly and

willfully conspire to act in the United States as agents of a foreign government, to wit: the
     Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 2 of 43 PageID #: 2

                                                                                                    2

People’s Republic of China, without prior notification to the Attorney General of the United

States, as required by law, contrary to Title 18, United States Code, Section 951(a).

               (Title 18, United States Code, Section 371)

                                   STALKING CONSPIRACY

               In or about and between September 2016 and November 2019, within the Eastern

District of New York and elsewhere, the defendants ZHU FENG, also known as “Johnny Zhu,”

HU JI, LI MINJUN, MICHAEL MCMAHON, RONG JING, and ZHENG CONGYING,

together with others, did knowingly and willfully conspire to travel in interstate and foreign

commerce, to wit: (i) from the People’s Republic of China to New Jersey, and from New York to

New Jersey, with the intent to harass and intimidate one or more persons, to wit: John Doe-1, an

individual whose identity is known to the affiant, and (ii) from the People’s Republic of China to

California, with the intent to harass and intimidate one or more persons, to wit: Jane Doe-2, an

individual whose identity is known to the affiant, and in the course of, and as a result of, such

travel, engage in conduct that caused, attempted to cause and was reasonably expected to cause

John Doe-1 and Jane Doe-2 substantial emotional distress, contrary to Title 18, United States

Code, Section 2261A(1)(B).

               (Title 18, United States Code, Section 371)

I.      Introduction

               The source of your deponent’s information and the grounds for his belief are as

follows: 1




        1
          Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
      Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 3 of 43 PageID #: 3

                                                                                                    3

               1.     I am a Special Agent with the Federal Bureau of Investigation, and have

been since 1997. My duties include the investigation and prosecution of violations pertaining

to, among other things, espionage. As a Special Agent with the FBI, I have participated in

numerous counterespionage investigations, during the course of which I have conducted or

participated in surveillance, execution of search warrants, debriefings of informants, and reviews

of documents and taped conversations. I have received specific training in matters relating to

counterespionage investigations. I am familiar with the facts and circumstances set forth below

from my participation in the investigation; my review of the investigative file; and from reports

of other law enforcement officers involved in the investigation.

II.      Summary of the Criminal Schemes

               2.     The FBI has been investigating a conspiracy involving multiple

individuals, including individuals who are working at the behest of the People’s Republic of

China (“PRC”), who have engaged in an international campaign to threaten, harass, surveil, and

intimidate John Doe-1, a United States resident.

               3.     John Doe-1 is a Chinese citizen who currently resides in New Jersey

together with his spouse, Jane Doe-1, an individual whose identity is known to the affiant. John

Doe-1 has resided in the United States since approximately September 2010. Prior to coming to

the United States, John Doe-1 was employed in the PRC as an official in a city government.

               4.     The goal of the conspiracy was to force John Doe-1 to return to the PRC

against John Doe-1’s will. The conspiracy involved efforts to pressure John Doe-1 directly and

by taking actions affecting John Doe-1’s family members, including Jane Doe-1 and John Doe-

1’s adult daughter, Jane Doe-2, as well as other family members who resided in the United States

and the PRC.
   Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 4 of 43 PageID #: 4

                                                                                                    4

               5.      Based on my training and experience, and information learned during the

investigation, the conspiracy is part of an international effort coordinated by the PRC

government that is known as “Operation Fox Hunt” and “Operation Skynet.” As part of

Operation Fox Hunt, the PRC government targets Chinese individuals living in foreign countries

that the PRC government alleges have committed crimes under PRC law, and seeks to repatriate

them to the PRC to face charges. As discussed more fully below, individuals who have

identified themselves as PRC officials and intermediaries acting on their behalf have engaged in

illegal conduct in the United States to carry out their goals.

               6.      Between approximately 2016 and 2019, members of the PRC government,

including, but not limited to, defendant HU JI, directed several individuals, including, but not

limited to, defendants ZHU FENG, HONGRU JIN, LI MINJUN, ZHENG CONGYING, ZHU

YONG, MICHAEL MCMAHON, and RONG JING, to engage in unsanctioned and illegal

conduct in the United States on behalf of the PRC for the purpose of coercing John Doe-1 to

return to the PRC.

               7.      This conduct constituted a conspiracy to violate U.S. law that prohibits

individuals from acting in the United States as agents of a foreign government without prior

notification to the Attorney General. The individuals who identified themselves as PRC

officials and those acting on their behalf engaged in the following conduct at the behest of, and

for the benefit of, the PRC government:

                       a.       In and around April 2017, defendants HU JI, ZHU FENG,

HONGRU JIN, LI MINJUN, ZHU YONG, and MICHAEL MCMAHON, together with co-

conspirators who are identified herein as PRC Official-1, PRC Official-2, and PRC Official-3,

and others, participated in a scheme to bring John Doe-1’s elderly father, John Doe-2, from the
   Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 5 of 43 PageID #: 5

                                                                                                    5

PRC to the United States against the father’s will and to use the unannounced presence of John

Doe-2 to threaten and attempt to coerce John Doe-1’s return to the PRC. The operation was

supervised and directed by PRC Official-1. HU JI, PRC Official-2, and PRC Official-3,

organized and directed the execution of the operation, including by paying for various costs of

the operation, traveling to the U.S., hiring others to help carry out the operation, and ensuring

that John Doe-2 met and communicated to John Doe-1 the message that John Doe-1 should

return to the PRC. ZHU FENG and ZHU YONG worked with U.S. private investigator

MICHAEL MCMAHON to gather intelligence about and locate John Doe-1 and Jane Doe-1 in

the United States. LI MINJUN, a doctor, was responsible for traveling with John Doe-2 on the

long trip. HONGRU JIN was hired by ZHU FENG to help with logistics of the operation when

the defendants from the PRC arrived in the U.S. to carry out the operation.

                       b.      Between approximately May 2017 and July 2018, several

conspirators, including the defendant RONG JING, targeted John Doe-1’s adult daughter, Jane

Doe-2, for surveillance and online harassment. Specifically, RONG JING attempted to hire a

private investigator to locate Jane Doe-2, in order to photograph and video record the daughter as

part of a campaign to exert pressure on John Doe-1. Thereafter, an unidentified co-conspirator

sent harassing messages over social media to Jane Doe-2 and her friends related to the PRC’s

interest in repatriating John Doe-1.

                       c.      In or about September 2018, two conspirators, including the

defendant ZHENG CONGYING, visited John Doe-1’s residence, banged on his front door,

walked into his yard, and ultimately left a message taped to the residence that threatened John

Doe-1 and John Doe-1’s family with dire consequences should they fail to return to the PRC.
       Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 6 of 43 PageID #: 6

                                                                                                     6

                           d.     Between approximately February 2019 and April 2019, other co-

conspirators caused unsolicited packages to be sent to John Doe-1’s residence. These packages

contained letters and a video with messages intended to coerce John Doe-1’s return to the PRC.

III.      Background on Operation Fox Hunt

                   8.      According to open source information, the PRC government is engaged in

a worldwide initiative to forcibly repatriate PRC citizens living in the United States and other

countries who are wanted in the PRC for allegedly committing various crimes.

                   9.      Specifically, in approximately July 2014, the PRC announced “Operation

Fox Hunt,” a PRC Ministry of Public Security (the “MPS”) 2 initiative to locate and repatriate

alleged Chinese “fugitives” who had fled to foreign countries, including the United States. The

international operation has been described by the PRC as part of a larger anti-corruption effort in

the PRC, launched in late 2013. To advance these efforts, the PRC government has engaged in

unsanctioned, unilateral, and illegal practices, including coercion, extortion, and intimidation, all

targeting these “fugitive” targets and their families in order to compel cooperation or self-

repatriation to the PRC.

                   10.     Ordinarily, international law enforcement activity involving the United

States relies upon coordination with the U.S. government and the government of the foreign

country. It typically involves steps such as official requests for information located in the

United States, notice to the U.S. government of any travel to the United States for the purpose of

the foreign country’s investigation, and formal requests to the U.S. government for foreign

officials or their agents to engage in any conduct on behalf of the foreign country.




          2
              The MPS is the principal national police authority in the PRC.
      Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 7 of 43 PageID #: 7

                                                                                                    7

                11.    Instead of following these practice, I have learned in the course of this

investigation that PRC government officials carrying out Operation Fox Hunt traveled to the

United States without notice to the U.S. government, falsely claiming that they were traveling for

pleasure, with the actual goal of tracking down “fugitives” targeted by the PRC government.

These individuals also utilized non-official operatives – frequently individuals with familial or

citizenship ties to the PRC – as intermediaries to, among other things, surveil and harass their

targets. Once Operation Fox Hunt targets were located, PRC government officials threatened

the targets and their families (including family members who still resided in the PRC) with harm,

including incarceration, in an effort to coerce the targets to return to the PRC.

                12.    The PRC does not otherwise have any sovereign authority to conduct law

enforcement operations within U.S. territory without the approval of the United States

government.

                13.    Despite repeated warnings from U.S. authorities, PRC government

officials have continued to conduct these law enforcement operations in the United States

without appropriately coordinating with the U.S. government.

IV.      The Defendants and Relevant Individuals

                14.    The defendants, PRC officials and other co-conspirators played the

following roles in the criminal schemes:

                       a.      ZHU FENG, also known as “Johnny Zhu,” is a 33-year-old PRC

citizen and a U.S. lawful permanent resident (“LPR”). Until approximately April 2017, ZHU

FENG lived in Queens, New York. As set forth below, ZHU participated in the stalking of John

Doe-1 in or about April 2017 by directing the surveillance activities of MICHAEL MCMAHON,
   Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 8 of 43 PageID #: 8

                                                                                                     8

and was responsible for recruiting HONGRU JIN into the conspiracy. During the relevant time

period, ZHU traveled back and forth between the PRC and the U.S.

                       b.      HU JI is a 45-year-old citizen and resident of the PRC. According

to information included in his U.S. visa application, HU JI purported to be a “policeman” with

the “Wuhan Public Security Bureau.” Based on my experience and information learned during

this investigation, I know that a “public security bureau” is the functional equivalent of a local

police department in the United States. Such bureaus are centrally managed by the MPS. As

set forth below, HU JI helped coordinate and direct the stalking of John Doe-1 in April 2017.

HU JI did not appear to be acting as a police officer while in the United States.

                       c.      LI MINJUN is a 64-year-old PRC citizen. According to

information included in her visa application, LI MINJUN purported to be “retired” and

previously employed as a “physician” at the “Hubei Xiangyang Center Hospital,” in Xiangyang,

China. As set forth below, LI MINJUN participated in the stalking of John Doe-1 in or about

April 2017 by traveling together with John Doe-2 from the PRC to the United States.

                       d.      HONGRU JIN is a 30-year-old naturalized U.S. citizen who

resides in Queens, New York. According to information he provided during a consensual

interview with law enforcement, HONGRU JIN is employed as a tour guide for PRC nationals

who travel to New York City and elsewhere. As set forth below, HONGRU JIN participated in

the scheme to stalk John Doe-1 in or about April 2017 by assisting with the travel and logistics

of ZHU FENG and PRC Officials when they came to the United States, as well as assisting with

the surveillance of John Doe-2.

                       e.      ZHU YONG, also known as “Jason Zhu” (hereafter “JASON

ZHU”), is a 64-year-old PRC citizen and a U.S. LPR. JASON ZHU has a residence in Flushing,
   Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 9 of 43 PageID #: 9

                                                                                                  9

New York. As set forth below, JASON ZHU was involved in hiring MICHAEL MCMAHON

to help investigate, surveil, and stalk John Doe-1 for the PRC government.

                      f.      MICHAEL MCMAHON is a 53-year-old U.S. citizen, and a

licensed private detective in New Jersey. According to open source information, MCMAHON

is the President of McMahon Investigative Group. As set forth below, MCMAHON

participated in the stalking of John Doe-1 in or about April 2017 by performing surveillance on

John Doe-1’s family and helping determine the location of John Doe-1’s personal residence in

New Jersey.

                      g.      RONG JING is a 38-year-old U.S. LPR and a PRC citizen who

resides in Rancho Cucamonga, California, and has engaged and paid a private investigator in

order to locate individuals in the United States as part of the PRC government’s Operation Fox

Hunt campaign. As set forth below, RONG JING sought the location information for certain

persons in the United States on behalf of the PRC government, including John Doe-1 and his

family, to assist in Operation Fox Hunt.

                      h.      ZHENG CONGYING is a 24-year-old PRC citizen and U.S. LPR.

ZHENG resided in Brooklyn, New York during the relevant time period of the conspiracy, and is

now believed to reside in California. As set forth below, ZHENG, together with another

conspirator, delivered a threatening message to John Doe-1 at John Doe-1’s residence in or about

September 2018.

                      i.      PRC Official-1 is a citizen and resident of the PRC who directed

the stalking of John Doe-1 in or about April 2017 by sending John Doe-2 to the United States to

coerce John Doe-1’s repatriation to the PRC.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 10 of 43 PageID #: 10

                                                                                                10

                       j.     PRC Official-2 is a citizen and resident of the PRC who

participated in the stalking of John Doe-1 in or about April 2017 by traveling to the United States

in coordination with the travel of John Doe-2 and directing the activities of the PRC team

operating in the United States.

                       k.     PRC Official-3 is a citizen and resident of the PRC who helped

coordinate the logistics associated with the criminal conspiracy to coerce John Doe-1 and his

family to return to the PRC, including by providing false statements to John Doe-2 to present to

U.S. customs officials.

V.     Targeting of John Doe-1 and Jane Doe-1, and Initial Harassment Campaign

               15.     The investigation shows that John Doe-1 and Jane Doe-1 were both targets

of Operation Fox Hunt.

               16.     The PRC government alleges that John Doe-1 and Jane Doe-1 have

violated PRC criminal laws related to abuse of government power and acceptance of bribes.

               17.     Specifically, on or about July 5, 2012 and December 9, 2014, the PRC

government caused the International Criminal Police Organization (also known as “Interpol”), an

inter-governmental organization, to issue “red notices” for John Doe-1 and Jane Doe-1 (the “Red

Notices”). A red notice is a request to law enforcement worldwide that advises all member

states of Interpol if an individual is wanted by the requesting country, and contains information

about the person’s identity and their alleged criminal conduct. According to the Red Notices,

John Doe-1 is wanted by the PRC government for “embezzlement, abuse of power [and]

acceptance of bribes,” pursuant to Chinese Criminal Law Articles 383, 385 and 397, which

carries a maximum possible penalty of death. Jane Doe-1 is wanted by the PRC government for
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 11 of 43 PageID #: 11

                                                                                               11

“accepting bribes,” pursuant to Chinese Criminal Law Articles 383 and 388, which carries a

maximum possible penalty of life imprisonment.

VI.    April 2017 Stalking and Attempted Repatriation of John Doe-1

               18.    Evidence gathered in the course of the investigation shows that, between

approximately September 2016 and April 2017, several co-conspirators stalked John Doe-1 at

the behest of the PRC government. In order to coerce John Doe-1 to travel to the PRC against

his will, the co-conspirators forced John Doe-1’s elderly father, John Doe-2, to come to the

United States to instruct John Doe-1 to return to the PRC, lest John Doe-1’s family members be

harmed.

       A.      MICHAEL MCMAHON Is Hired to Investigate John Doe-1

               19.    Beginning in approximately September 2016, a co-conspirator whose

identity is known to the affiant (“Co-conspirator-1”), acting on behalf of JASON ZHU, hired

MICHAEL MCMAHON to investigate and surveil John Doe-1.

               20.    On or about September 26, 2016, JASON ZHU texted Co-conspirator-1 to

finalize the contract with MICHAEL MCMAHON because “[o]ur requirement is to have this

done as soon as possible.” ZHU then sent to Co-conspirator-1 personal information, including

driver’s license numbers and social security numbers for John Doe-1, Jane Doe-1, and Jane Doe-

2, and directed Co-conspirator-1 to provide that information to MCMAHON. ZHU also

directed Co-conspirator-1 that “what we need is to locate the person” and directed Co-

conspirator-1 to instruct MCMAHON to “look into more details, where do they work, which

company, living conditions, etc.”

               21.    On or about September 29, 2016, Co-conspirator-1 emailed MCMAHON

a signed retainer agreement referring to John Doe-1 as the subject of the investigative work to be

undertaken by MCMAHON. The agreement reflects a signature by JASON ZHU. Co-
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 12 of 43 PageID #: 12

                                                                                               12

conspirator-1 stated that the agreement was signed by “Mr. Jason Zhu” and that JASON ZHU

would wire the money to Co-conspirator-1 for payment of MCMAHON’s services. In a follow-

up email that same day, Co-conspirator-1 advised MCMAHON that “Mr. Jason Zhu will send

me his specific request on [John Doe-1] later today or tomorrow.”

               22.    Bank records show that, on or about October 3, 2016, a bank account for a

company operated by Co-conspirator-1 received a cash deposit in the amount of $5,600, the

amount needed to cover the retainer agreement with MCMAHON in addition to the payment for

Co-conspirator-1’s services. On or about October 5, 2016, 3 a check for $5,000 from the same

bank account was paid to “McMahon Investigative Group,” the company operated by

MICHAEL MCMAHON. The check was signed in the name of Co-conspirator-1 and the memo

line read “Retainer fee from (paid by) Jason Zhu (aka Yongzhu) [and another person]”.

               23.    On or about October 5, 2016, Co-conspirator-1 sent an email to

MICHAEL MCMAHON, writing in relevant part, “Mr. Zhu [JASON ZHU] would like to know

if you have received the payment or can you start to work on the case immediately.”

MCMAHON responded in relevant part, “Yes I have received the check today. I can start

tomorrow.”

               24.    Also on or about October 5, 2016, Co-conspirator-1 emailed MCMAHON

personal identifying information concerning John Doe-1, photographs of John Doe-1, and

dossiers containing other information on John Doe-1, Jane Doe-1, Jane Doe-2, and other

relatives and associates of John Doe-1.




       3
         According to bank records, the check is dated October 1, 2016, but the post date is
October 5, 2016.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 13 of 43 PageID #: 13

                                                                                               13

               25.    After being retained and receiving the payment, MICHAEL MCMAHON

investigated John Doe-1. On or about October 5, 2016, MCMAHON sent an email to another

individual who worked with him as a private investigator. The subject of the email is “tlo report

says wanted by interpole [sic].” Based on information learned during the investigation, I

understand “tlo report” to refer to a report from a commercial database used for researching

people’s backgrounds. The attachment to the email is a report that provided, among other

information, criminal history information about John Doe-1, which stated that he was “Interpol

Most Wanted.”

               26.    Over the course of October 2016, MCMAHON emailed Co-conspirator-1

with several updates on his investigation and surveillance of John Doe-1, including surveillance

photographs of John Doe-1 and banking information about Jane Doe-1, which Co-conspirator-1

forwarded to JASON ZHU.

               27.    Co-conspirator-1 also provided MCMAHON with additional directions

from JASON ZHU concerning MCMAHON’s investigation of John Doe-1, Jane Doe-1, and Jane

Doe-2.

               28.    For instance, in an email from Co-conspirator-1 to an email account

controlled by JASON ZHU on or about October 7, 2016, Co-conspirator-1 wrote that

MCMAHON had been unable to locate John Doe-1 at the addresses provided by ZHU, thereby

confirming that ZHU had provided direction for MCMAHON to look for John Doe-1 at those

address.

               29.    On or about October 27, 2016, MCMAHON met JASON ZHU in person.

This meeting is documented in multiple photographs, found in JASON ZHU’s Apple iCloud

account, showing MCMAHON, ZHU, and HU JI at a restaurant in New Jersey. HU JI had
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 14 of 43 PageID #: 14

                                                                                                 14

arrived at San Francisco International Airport in California on or about October 20, 2016, and

along with ZHU FENG, was also involved in managing MCMAHON’s activities. I have

observed those photographs and, based on my knowledge of the investigation, the photographs

appear to depict ZHU, MCMAHON and HU JI.

                30.   In or around November 2016, MCMAHON’s primary point of contact

became HU JI.

                31.   On or about November 12, 2016, a person who identified themselves as

“Eric Yan” emailed MCMAHON that he/she had returned to the PRC and had reported “all we

found” to “Eric Yan’s” boss. The verified phone number used to create the email account

operated by “Eric Yan” is the same phone number provided by HU JI as his “primary phone

number” in a U.S. visa application that HU JI completed and submitted. Accordingly, the

evidence indicates that the email communications from “Eric Yan” were, in fact, from HU JI.

                32.   HU JI asked MCMAHON for an account number to facilitate a wire

transfer and to quote a price for an “offshore property invest[i]gation” of John Doe-1, Jane Doe-

1, and Jane Doe-2. HU JI provided MCMAHON with account information relating to various

bank accounts used by John Doe-1, stating that John Doe-1 had “transfered [sic] the money” to

those accounts and that MCMAHON should “check these accounts first.” HU JI and

MCMAHON ultimately agreed to a price of $2,000 for investigative services related to Jane

Doe-1 and Jane Doe-2. Later that same month, HU JI offered MCMAHON $5,000 (which later

increased to $6,000) to search for bank account information concerning Jane Doe-1, Jane Doe-2,

and John Doe-1’s parents.

                33.   In early December 2016, HU JI emailed MCMAHON concerning his

efforts to send $6,000 to MCMAHON. On or about December 13, 2016, an account registered
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 15 of 43 PageID #: 15

                                                                                               15

to MCMAHON received a wire transfer of approximately $5,945 from a bank located in the

PRC. The “OBI” message—a message sent by the originating bank to the receiving or

“beneficiary” bank—accompanying this wire transfer stated “Eric traveling fee,” which I believe

to be a reference to HU JI’s pseudonym, “Eric Yan.” Records reveal that the wire transfer was

originated by an individual with the same name as PRC Official-3. As discussed below, PRC

Official-3 played a key role in the logistics behind the stalking of John Doe-1.

               34.     As part of his assignment, MCMAHON sent HU JI deliverables regarding

John Doe-1 and his family. For example, in or about November 2016, MCMAHON emailed

HU JI and provided information about Jane Doe-1’s international travel. Later, on or about

December 13, 2016, MCMAHON sent HU JI an email with information concerning Jane Doe-2

including, for example, Jane Doe-2’s date of birth, Social Security number, and bank accounts.

               35.     On or about March 27, 2017, HU JI emailed MCMAHON and told him

that John Doe-2 (John Doe-1’s father) would “visit [John Doe-1] from China this Saturday,” that

is, April 1, 2017, adding, “We just want to recomm[e]nd you trace him to find [John Doe-1]’s

address.” HU JI offered to pay in cash. MCMAHON accepted the tasking. HU JI later

informed MCMAHON that the job would not occur on Saturday and that HU JI’s “friend” would

call “from Monday to Tuesday,” that is, April 3, 2017 or April 4, 2017.

               36.     On or about April 4, 2017, HU JI emailed MCMAHON two photographs.

One of the photographs depicts John Doe-1 and Jane Doe-1 while the other depicts John Doe-1’s

parents, including John Doe-2.

       B.      April 2017 Stalking and Attempt to Repatriate to the PRC

               37.     After multiple months of investigative work by MICHAEL MCMAHON,

the conspirators planned a specific operation to stalk and attempt to repatriate John Doe-1. Co-

conspirators, including ZHU FENG, LI MINJUN and PRC Official-2, traveled to the United
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 16 of 43 PageID #: 16

                                                                                                   16

States in connection with John Doe-2’s visit, whereby John Doe-2 was supposed to compel John

Doe-1 to return to the PRC based on the threat of harm to John Doe-1’s family.

                38.     On or about April 1, 2017, ZHU FENG sent an electronic message to an

individual located in the United States and requested that person conduct surveillance of John

Doe-1 on behalf of the PRC government. Specifically, ZHU FENG wrote: 4

       Briefly, it is like this. I will accompany someone in the government to handle
       some business in the US and need you to drive to a house close to [a landmark in
       New Jersey] and conduct surveillance there for 5 days. 12 hours on the first day,
       10 hours on the second day, and 8 hours on the last three days. If you observe
       anyone there, you need to follow their cars and find the address where they are
       parked. The compensation is 1800USD. If you locate someone on the first day,
       then there is no need to track afterwards.

                39.     That same day, on or about April 1, 2017, ZHU FENG contacted

HONGRU JIN by electronic messaging platform and also asked for his assistance in the

operation. Regarding the plans to bring John Doe-2 to the United States on behalf of the PRC

government, ZHU FENG directed HONGRU JIN to pick up several “team members,” at the

airport and to limit his discussions with the group as follows: “When you meet the team

members at the airport, just say you drove dispatched taxi before in the U.S., are very familiar

with the routes, and have plenty of time. Relationship to me is a friend for many years.

Remember, do not raise the question of the pay. Do not ask them what they come here for. I

will give you your money.” ZHU FENG emphasized, “This thing is carried out secretly.” In

response to HONGRU JIN’s question as to whether he should “just to pretend not knowing

anything,” ZHU FENG stated: “Correct. Just follow the instructions when working for the

Chinese government.” ZHU FENG also directed HONGRU JIN to purchase SIM cards for cell

phones to use during the operation.


       4
           All translations of electronic and audio communications are in draft form and subject to
change.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 17 of 43 PageID #: 17

                                                                                                  17

               40.     That same day, ZHU FENG communicated with PRC Official-3 regarding

false statements that they had prepared for John Doe-2 to use when he was questioned by U.S.

border officials upon entering the United States. Specifically, PRC Official-3 sent electronic

messages, stating, “Have you prepared the questions?” In response, ZHU FENG provided

several questions that are commonly asked of people attempting to enter the United States, as

well as proposed answers to those questions. The answers to those questions were false.

               41.     For example, ZHU FENG messaged back, “What is your purpose to visit

the United States? Answer ‘to visit relatives visit relatives[.]’” In actuality, John Doe-2 was not

traveling to visit relatives, but rather had been forced to travel to compel John Doe-1 to return to

the PRC.

               42.     ZHU FENG also wrote, “Who is coming to the airport to pick you up?

Answer ‘the tour guide arranged by family members.’ Tour guide who is assigned by my

family[.]” In actuality, John Doe-2’s family did not assign a tour guide to retrieve John Doe-2

at the airport; rather, ZHU FENG retrieved John Doe-2 at the airport.

               43.     ZHU FENG further wrote, “Who is paying the expenses of your trip (the

lodging and tour costs)?” and “Have you all decided how to beat this questions[?]” In response,

PRC Official-3 wrote “Self.” In actuality, discussions between the conspirators indicate that the

conspirators were paying for the costs of John Doe-2’s travel to the United States.

               44.     In advance of John Doe-2’s arrival in the United States, ZHU FENG and

PRC Official-2 flew from the PRC and landed at Newark Airport at approximately 7:00 p.m. on

or about April 3, 2017. They were picked up at the airport by HONGRU JIN. According to

hotel records, less than an hour later, an individual using a name similar to the name of PRC

Official-2 and ZHU FENG checked into separate rooms at a hotel in Newark, New Jersey.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 18 of 43 PageID #: 18

                                                                                                   18

              45.     On or about April 4, 2017, ZHU FENG met MICHAEL MCMAHON at a

restaurant in Paramus, New Jersey. This appears to be the same location where MCMAHON

met JASON ZHU and HU JI in or about October 2016, as described above. An invoice sent by

MCMAHON to ZHU FENG and HU JI reflects that MCMAHON “met with Mr. Zhu in Paramus

NJ and recieved [sic] a retainer fee of 5,000 cash. Case of [John Doe-1]”.

              46.     On or about April 5, 2017, at approximately 12:15 p.m., ZHU FENG,

HONGRU JIN, and PRC Official-2 visited a rental car facility in Newark, New Jersey, and,

according to rental car records, ZHU FENG rented a car in advance of the arrival of John Doe-2.

              47.     As set forth in travel records, that same day, at approximately 6:20 p.m.,

John Doe-2 and LI MINJUN arrived at Newark Airport on a flight from Shanghai, China. At

approximately 6:47 p.m., ZHU FENG’s phone called a PRC telephone number that was being

used by LI MINJUN.

              48.     At the time immediately surrounding John Doe-2’s arrival in the United

States, ZHU FENG was in close contact with MICHAEL MCMAHON. On or about April 5,

2017, between approximately 3:58 p.m. and 7:50 p.m., ZHU FENG’s phone received

approximately 13 text messages from a phone number associated with MICHAEL MCMAHON.

In addition, between approximately 6:57 p.m. and 10:50 p.m., ZHU FENG’s phone sent

approximately 13 text messages to the phone number associated with MCMAHON. ZHU

FENG also appears to have been in close contact with HONGRU JIN on or about April 5, 2017

as well, communicating by phone on at least 14 occasions between approximately 6:07 p.m. and

11:52 p.m.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 19 of 43 PageID #: 19

                                                                                                 19

               49.     On or about April 5, 2017, at approximately 7:44 p.m., John Doe-2 arrived

at a house in New Jersey that belonged to Jane Doe-1’s relatives. Shortly thereafter, Jane Doe-1

and John Doe-1 were notified of John Doe-2’s arrival by their relatives.

               50.     That same evening, on or about April 5, 2017 at approximately 8:49 p.m.,

MCMAHON’s phone called ZHU FENG’s phone and had a telephone conversation that lasted

approximately three minutes. Telephone toll records indicate that MCMAHON’s call originated

from the same town in New Jersey where the co-conspirators had brought John Doe-2.

Additionally, a police report documented “private investigators” including MCMAHON in a

vehicle registered to him, “sitting in front of” a building where Jane Doe-1’s relatives’ residence

could be observed. Accordingly, I believe that MICHAEL MCMAHON was performing

surveillance in the immediate vicinity of the house belonging to Jane Doe-1’s relatives at the

same time at which John Doe-2 was located at the house.

               51.     The next day, on or about April 6, 2017, John Doe-1 met his father at a

public location, and they returned together to John Doe-1’s residence. John Doe-2 then stayed

with his son for several days. As discussed below, communications between the co-conspirators

reveal that John Doe-2 was tasked during this time with conveying to John Doe-1 the harm that

would befall his family if John Doe-1 did not return to the PRC.

               52.     Additionally, location information reveals that MCMAHON and the other

co-conspirators continued to surveil John Doe-2 when he met with John Doe-1. As a result of

their continued surveillance, the conspirators were able to learn John Doe-1’s address, which was

not publicly listed or previously known to the co-conspirators.

               53.     On or about April 6, 2017, during the same time in which MCMAHON

was conducting surveillance of John Doe-1, MCMAHON emailed himself a link to the “China
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 20 of 43 PageID #: 20

                                                                                                 20

Daily” web page. Based on my training and experience, and information learned as part of this

investigation, I know that “China Daily” is an English-language daily newspaper that is

controlled by the PRC government. The link that MCMAHON emailed resolves to a PDF of a

document titled “Interpol Launches Global Dragnet for 100 Chinese Fugitives,” which states, in

relevant part: “It’s called Operation Sky Net. Amid the nation’s intensifying antigraft

campaign, arrest warrants were issued by Interpol China for former State employees and others

suspected of a wide range of corrupt practices. China Daily was authorized by the Chinese

justice authorities to publish the information below.” The document then provides a list of

photographs and identifying information about Operation Fox Hunt targets by the PRC

government. Both John Doe-1 and Jane Doe-1 are pictured and identified in this document as

targets of the PRC government. Accordingly, I believe that MCMAHON was aware that John

Doe-1 and Jane Doe-1 were Operation Fox Hunt targets.

               54.    Between approximately April 7, 2017 and April 12, 2017, the conspirators

continued to monitor John Doe-2 and surveil John Doe-1 and his family as the co-conspirators

waited to learn how John Doe-1 would respond to the threat.

               55.    Early in the morning of April 7, 2017, ZHU FENG wrote PRC Official-2

that he was not asleep because “[HU JI] messaged me to make arrangement[s] for tomorrow’s

thing.”

               56.    Later that day, on or about April 7, 2017, ZHU FENG messaged PRC

Official-2 that “They had a meeting and said that we don’t take care of [John Doe-1’s] father,

wanted you and the doctor to come back as soon as possible to avoid any risk.” Upon

information and belief, I believe ZHU FENG wrote that HU JI and PRC Official-1 met to discuss

the operation (“They had a meeting”). Based on the fact that the conspirators were conducting
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 21 of 43 PageID #: 21

                                                                                                  21

ongoing surveillance of John Doe-2, there had been law enforcement activity prior to this

communication, and the conspirators other statements and activities expressing concern about

law enforcement, I believe that ZHU FENG also was indicating that LI MINJUN (“the doctor”)

and PRC Official-2 should return to the PRC as soon as possible to evade actions by U.S. law

enforcement (“to avoid any risk”), reflecting their awareness that their actions were criminal in

nature.

               57.     During that same series of communications on or about April 7, 2017,

PRC Official-2 told ZHU FENG, in sum and substance and in part, that ZHU FENG should

leave the United States with them. ZHU FENG stated in response that others involved in the

scheme wanted ZHU FENG to stay in the United States for the time being. PRC Official-2

further indicated that ZHU FENG should contact “[title and family name of PRC Official-1]” to

let him leave and let others handle any issues arising out of their actions against John Doe-1.

The following day, ZHU FENG texted PRC Official-2 and asked, “How long [do] I need to work

afterwards this morning?” PRC Official-2 responded that “[Family name of PRC Official-1]”

needed to make that decision. Based on information learned during this investigation, I believe

ZHU FENG and PRC Official-2 were referring to PRC Official-1.

               58.     Travel records show that, on or about April 7, 2017, PRC Official-2

departed from John F. Kennedy International Airport, in Queens, New York (“JFK Airport”) on

a flight to Beijing, PRC. The next day, on or about April 8, 2017, LI MINJUN departed from

Newark Airport on a flight to Beijing, PRC. Based on the communications summarized above,

I believe they departed to avoid action by U.S. law enforcement. On or about April 7, 2017,

ZHU FENG messaged PRC Official-3, in relevant part: “Hello [PRC Official-3], [title and

family name of PRC Official-2] has boarded the plane. She asked me to tell you to notify her
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 22 of 43 PageID #: 22

                                                                                                    22

driver that her flight was changed and asked the driver to pick her up.” Based on information

learned during the investigation, I believe that ZHU FENG was notifying PRC Official-3 that

PRC Official-2 had left the United States and was coordinating her return to the PRC.

Similarly, on or about April 8, 2017, PRC Official-2 messaged ZHU FENG that she was “back

to” a city in the PRC, and asked about the other conspirators. ZHU FENG responded that he

“sent the doctor this morning already,” which I believe is a reference to LI MINJUN. PRC

Official-2 replied, “[Y]ou worked hard!”

               59.     On or about April 9, 2017, ZHU FENG messaged PRC Official-2 and

asked: “Ok, [title and family name of PRC Official-2], whose order should I take for now while I

am here?” PRC Official-2 responded, “You communicate with me and Hu [HU JI]. I will go

to the Commission for Discipline Inspection this afternoon. I will contact you afterwards.” I

understand the “Commission for Discipline Inspection” to refer to the PRC “Central Commission

for Discipline Inspection,” which, according to publicly available information, is a PRC

governmental agency responsible for investigating members of the Communist Party for

corruption and plays a key role in Operation Fox Hunt.

               60.     That same day, on or about April 9, 2017, PRC Official-2 and ZHU FENG

continued to communicate about John Doe-1. After directing ZHU FENG by an electronic

message to provide her with “the information sent to Hu Ji,” PRC Official-2 messaged, “Did Hu

Ji say the house is under the company of [Jane Doe-1’s sister’s] name?” ZHU FENG answered

in the affirmative. PRC Official-2 then directed ZHU FENG to “[t]ell Mike” that “he still needs

to help find where is [John Doe-1’s] father, at [Jane Doe-1’s sister’s] place or at [John Doe-1’s

actual residence]?” In other words, in this exchange I understand that PRC Official-2 asked

ZHU FENG to direct MICHAEL MCMAHON to continue surveillance and determine whether
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 23 of 43 PageID #: 23

                                                                                               23

John Doe-2 was still at the residence where they had dropped him off on April 5, 2017, or if he

had relocated to John Doe-1’s residence. PRC Official-2 then messaged ZHU FENG and wrote

that “you need to confirm that Mike can execute according to our requirement.”

               61.     That same day, PRC Official-2 further clarified in an electronic message

to ZHU FENG the goal of the operation:

       The key is the status of [John Doe-2]. At the end of the day, need to take charge to
       bring him back, also need to ask him to persuade [John Doe-1], so this time is not
       under control…The second is to see if [John Doe-1’s] father [John Doe-2] has
       made any effort, whether there is any opportunity to go and stay at [John Doe-1’s]
       house, whether there is any chance to persuade [John Doe-1], to see if he has any
       chance to do any work, then decide based on his situation, since the main purpose
       is to let him persuade [John Doe-1] to surrender.

               62.     That same day, on or about April 9, 2017, PRC Official-2 sent another

electronic message to ZHU FENG writing, “Did you tell Hu [HU JI] that I still want to confirm

[John Doe-1’s] father’s status?” ZHU FENG responded, “It seemed that he has reported to

[family name of PRC Official-1] already” and added that “I arranged to have mc to stay there

Monday morning.” However, ZHU FENG, in those same series of messages, further notified

PRC Official-2 that “the money I have on hand can only have mc to stay there for two days.” In

other words, ZHU FENG indicated that he had arranged to have MICHAEL MCMAHON

(“mc”) continue to surveil John Doe-1 and John Doe-2, but that he only had enough money to

pay for two more days of surveillance.

               63.     According to text messages, on or about April 11, 2007, MCMAHON and

ZHU FENG discussed additional steps to take with regard to John Doe-1. FENG stated, “I have

to go to China [tomorrow] morning for the meeting. I will let you know what’s the next plan.”

MCMAHON responded, “I think if we harass [John Doe-1]. Park outside his home and let him

know we are there. I did that before on another case.” FENG responded, “We can’t harass

[John Doe-1] like that lol.”
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 24 of 43 PageID #: 24

                                                                                                24

               64.    Also, on or about April 11, 2007, MCMAHON texted “Let me know if I

need to go to China lol,” to which FENG texted back, in part, “They definitely grant u a nice trip

if they can get [John Doe-1] back to China haha.”

               65.    John Doe-2’s efforts to persuade John Doe-1 to return to the PRC were

unsuccessful. Travel records show that, on or about April 12, 2017, ZHU FENG and John Doe-

2 departed from Newark Airport on United Airlines Flight Number 86 to Shanghai, PRC.

       C.      MCMAHON’s Improper Use of New Jersey State Records During Surveillance

               66.    As part of this scheme, MCMAHON secured personal information about

John Doe-1’s family from New Jersey government records, which appears to be in violation of

New Jersey state law and applicable legal agreements.

               67.    On or about April 6, 2017, during the time of the operation to coerce John

Doe-1 through threats delivered by his elderly father, ZHU FENG sent a text message to

MCMAHON, requesting that he “run info check for plate and the house asap.” MCMAHON

agreed to do so.

               68.    A few minutes later, records show that MCMAHON logged into the New

Jersey Motor Vehicle Commission (NJMVC) On-Line Customer Abstract Information Retrieval

Program (CAIR). MCMAHON had entered into a User Agreement to access CAIR records for

purposes permitted by state law and under obligations imposed by the User Agreement. On or

about and between April 5, 2017 and April 6, 2017, MCMAHON queried records on CAIR

related to John Doe-1 and Jane Doe-1’s relatives, and according to text messages sent by

MCMAHON, shared information from those records with ZHU FENG for the purposes of their

surveillance of John Doe-1.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 25 of 43 PageID #: 25

                                                                                                   25

                 69.    MCMAHON’s use of these records appears to be in violation of New

Jersey state law as well as the User Agreement, neither of which permit access to the CAIR

database for the purposes for which MCMAHON accessed these records.

                 70.    In addition, MCMAHON did not disclose that he provided CAIR

information to ZHU FENG or any other conspirator as part of his surveillance and investigation

of John Doe-1 and his family, even though the language of the User Agreement appeared to

require MCMAHON to identify all third parties to whom he provided CAIR information.

       D.        Efforts to Conceal the Criminal Scheme

                 71.    As set forth in more detail below, after becoming aware of the fact that

law enforcement was investigating their activities, the co-conspirators destroyed evidence and

formulated false cover stories if confronted by investigators.

                 72.    On or about April 12, 2017, shortly before he left the U.S. on the same

flight to the PRC as John Doe-2, ZHU FENG was interviewed by U.S. border and law

enforcement officials at Newark Airport about, among other things, his recent activities in the

United States.

                 73.    During the interview, ZHU FENG identified a photograph of PRC

Official-2 and falsely stated, in sum and substance and relevant part, that PRC Official-2 was a

friend of his uncle; that he had been PRC Official-2’s “tour guide” while PRC Official-2 was in

the United States; that all he knew about PRC Official-2’s job was that PRC Official-2 traveled

frequently; and that PRC Official-2 did not ask him to do anything in particular on the flight

back to the PRC that he was about to board.

                 74.    During that same interview, U.S. border officials conducted an

examination of ZHU FENG’s luggage and discovered night vision goggles—a device used for

surveillance at night or in low-light conditions—and associated accessories. ZHU FENG stated,
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 26 of 43 PageID #: 26

                                                                                                26

in sum and substance, that the goggles belonged to PRC Official-2 and he was bringing them

back to the PRC for PRC Official-2. A photograph of those items is below:




               75.    That same day, after being interviewed by U.S. law enforcement and

found with surveillance equipment, ZHU FENG texted HONGRU JIN: “Delete all of our chat

record after reading this [message]. There are some problems. Someone in the U.S. will be

looking for you.” ZHU FENG followed up, texting “The sooner the better” and “Delete all the

chat record. Delete [a messaging application]. You are just a tour guide.” and “Be careful of

everything. If there is anything, use other phones to call. Your cell phone may be tracked.”

Based on information learned from this investigation, in these messages I believe that ZHU

FENG instructed HONGRU JIN to delete messages from his phone and to falsely claim that he

was a tour guide if he was confronted by U.S. law enforcement like ZHU FENG was earlier that

day.

               76.    Moreover, the conspirators sought to control the narrative of John Doe-2’s

travel. On or about April 12, 2017, after PRC Official-2 sent an electronic message to ZHU

FENG that “[John Doe-2] has obtained the boarding pass, and will return on the same flight as

yours,” PRC Official-2 then provided directions on how to handle John Doe-2’s return to China,
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 27 of 43 PageID #: 27

                                                                                                  27

specifically referencing that the directions came from “[title and family name of PRC Official-

1],” who I believe to be PRC Official-1. Those instructions provided, in part, that ZHU FENG

should engage John Doe-2 in conversation about his travel under a ruse, posing as “staff of a

travel agency.” Since John Doe-2 had not yet apparently met with ZHU FENG and therefore

did not know he was assisting with the conspiracy, PRC Official-2 added warnings that ZHU

FENG should maintain secrecy and operational security:

       You must remember to let him make the phone calls using his phone, bring a pin
       with you to replace the card if his card has any problem. If impossible, then find
       the number using his phone and make the phone call from a public phone.
       Anyway, do not use your phone. Do you think this is ok?

PRC Official-2 also specifically directed ZHU FENG in the same series of electronic messages

to “hand [John Doe-2] to” LI MINJUN when they returned. 5

               77.     Electronic messages also show that PRC Official-2 asked for multiple

updates during ZHU FENG and John Doe-2’s travel back to the PRC. ZHU FENG reported to

PRC Official-2 by electronic message that, when he made contact, “[John Doe-1’s] father was

very hostile to me and he was convinced that I was one of your people and asked me again and

again how I knew his location and travel plan, and talked to the flight attendants repeatedly.”

ZHU FENG wrote that flight attendants thereupon forbid ZHU FENG to talk to John Doe-2, and

ZHU FENG was worried that “there is informant on this flight.” PRC Official-2 responded by

electronic message that ZHU FENG did not “need to take care of him,” that ZHU FENG should

“delete all the chat content,” and that he should “leave by yourself.”




       5
         PRC Official-2 also directed ZHU FENG to treat John Doe-2 with “good intention,”
expressing concern that John Doe-2 might need travel assistance upon arrival in the PRC due to
his advanced age.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 28 of 43 PageID #: 28

                                                                                                 28

           E.        ZHU FENG’s Confession to the Conspiracy to Repatriate John Doe-1

                     78.   On or about November 9, 2017 and November 10, 2017, ZHU FENG

returned to the United States from the PRC, and was voluntarily interviewed in English by law

enforcement agents. During these two interviews, ZHU admitted to his involvement in the

conspiracy to repatriate John Doe-1.

                     79.   Specifically, during the interviews, ZHU FENG stated, in sum and

substance and relevant part, the following:

                a.         Between 2015 and 2016, a close relative of ZHU FENG’s was targeted for

repatriation by the PRC government as part of a Fox Hunt operation. ZHU identified HU JI as

one of the individuals involved in efforts to coerce his family member to return to the PRC.

Based on publicly available reporting, I know that ZHU FENG’s family member was returned to

the PRC in July 2016 to face corruption-related charges as a result of Operation Fox Hunt

efforts.

                b.         Subsequently, ZHU FENG was directed by family members in the PRC to

assist HU JI in further activities on behalf of the PRC government, which turned out to be the

actions taken against John Doe-1. ZHU FENG understood that HU JI was a PRC government

official.

                c.         ZHU FENG stated that, in and around September 2016, HU JI tasked

ZHU FENG with several activities related to the planning and execution of the repatriation of

John Doe-1. For example, HU JI instructed ZHU FENG to take photographs of three addresses

in New Jersey; ZHU FENG indicated that one of these addresses was a location where John Doe-

2 was brought by the conspirators in April 2017. Later in September 2016, after HU JI traveled

to the United States from the PRC, HU JI asked ZHU FENG to drive HU JI to multiple locations,

including a location that ZHU FENG stated was where John Doe-2 was brought in April 2017.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 29 of 43 PageID #: 29

                                                                                                  29

HU JI instructed ZHU FENG not to tell anyone where he drove HU JI. ZHU FENG, together

with HU JI, also met with MICHAEL MCMAHON, where they discussed investigating John

Doe-1.

           d.         In approximately December 2016, HU JI again traveled to the United

States and met with ZHU FENG in New York. ZHU FENG stated that HU JI traveled with

multiple other Chinese nationals, including PRC Official-1; travel records confirm that HU JI

and PRC Official-1 traveled on the same flight from the PRC to the United States on December

13, 2016. ZHU FENG understood PRC Official-1 to be a PRC official and HU JI’s superior.

PRC Official-1 spoke to ZHU FENG by telephone, and instructed ZHU FENG to take care of

HU JI and others in the group. ZHU FENG drove HU JI and others to several locations in New

York during this trip, including to an airport, which based on travel records of PRC Official-1

and HU JI I believe to be JFK Airport in Queens, New York.

           e.         Later in December 2016, ZHU FENG traveled to the PRC. ZHU FENG

stated that, while there, he was instructed to attend a meeting at a PRC government office. The

meeting was attended by, among others, PRC Official-1, PRC Official-2, and HU JI. During the

meeting, the attendees discussed their plan to force John Doe-1 to return to the PRC, and

specifically discussed using John Doe-2 to try to convince John Doe-1 to return. In addition,

PRC Official-1 and HU JI provided direction on how MICHAEL MCMAHON would be used to

assist in locating and surveilling John Doe-1.

           f.         In April 2017, ZHU FENG travelled to the United States with PRC

Official-2. ZHU FENG stated that he understood that the purpose of this trip was to locate John

Doe-1 and attempt to convince John Doe-1 to return to the PRC. On April 5, 2017, ZHU FENG

picked up LI MINJUN and John Doe-2 from Newark Airport and then drove John Doe-2 to a
    Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 30 of 43 PageID #: 30

                                                                                                 30

house believed to be associated with John Doe-1’s family. ZHU FENG served as the primary

point of contact with MICHAEL MCMAHON during the operation because PRC Official-2 did

not speak English. ZHU FENG understood that the purpose of retaining MCMAHON was to

locate and to conduct surveillance on John Doe-1.

             g.          After returning to the PRC in April 2017, ZHU FENG met with PRC

Official-2 and HU JI. When ZHU FENG indicated that he wanted to return to the United States,

both PRC Official-2 and HU JI tried to convince ZHU FENG not to return. HU JI also told

ZHU FENG that, if ZHU FENG returned to the United States, he should not talk about John

Doe-1, and, in particular, he should not talk about the fact that they were using a private

investigator (i.e. MICHAEL MCMAHON).

VII.    Harassment of John Doe-1’s Daughter

                  80.    As set forth below, the campaign against John Doe-1 at the behest of the

PRC government included coordinated operations targeting John Doe-1’s adult daughter, Jane

Doe-2, who resides in northern California. The continuing campaign included (1) a surveillance

operation conducted against Jane Doe-2 from approximately May 2017 to July 2017, and (2) an

online harassment campaign against Jane Doe-2 related to the allegations levied by the PRC

against John Doe-1. This campaign of harassment against Jane Doe-2 began shortly after the

conclusion of the April 2017 failed attempt to coerce John Doe-1 to return to the PRC.

        A.        RONG JING Hires a Private Investigator to Surveil Jane Doe-2

                  81.    On or about May 15, 2017, RONG JING contacted a private investigator

(the “PI”) for the purpose of surveilling Jane Doe-2. 6 According to a consensually-recorded


6
  Unbeknownst to RONG JING, the PI was a confidential human source for the FBI during the
period of their meetings. The PI, a United States citizen with no criminal history, who has
received financial compensation and a certificate of appreciation for his efforts on behalf of law
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 31 of 43 PageID #: 31

                                                                                                    31

telephone communication, RONG JING claimed that he had a “situation” and wanted the PI “to

find a person.” RONG JING stated that he had “[t]he basic information, such as the cellphone

number, and the social security number and also [his/her] address” as well as “photographs.”

RONG JING stated that he needed “to confirm that she still lives there,” and needed

“audio/video footage” to confirm. RONG JING identified a specific location in northern

California where Jane Doe-2 resided.

               82.     On or about May 17, 2017, the PI received a picture of a document from

RONG JING that was sent to RONG JING from another individual (hereafter, “Co-conspirator-

2”). The document contained the name and personal identifying information of Jane Doe-2.

               83.     A subsequent communication from Co-conspirator-2 that was received by

the PI stated “do not reveal the identity, this is Hong Tong’s daughter.” Based on

communications with a certified Chinese linguist, I understand “Hong Tong” is a reference to a

“red notice,” although it is unclear if that reference related specifically to an Interpol “red notice”

(such as the notice regarding John Doe-1 and Jane Doe-1), or a similar type of notice issued by

the PRC government. Thus, I understand the use of the phrase “Hong Tong” to generally refer

to individuals targeted by the PRC as part of Operation Fox Hunt, and in this specific instance to

be a coded reference to John Doe-1.

               84.     That same day, the PI became “friends” with RONG JING on an

electronic communication platform. RONG JING wrote, “Please arrange this as early as

possible, we are eagerly waiting for the results here!”



enforcement. During the course of his relationship with the FBI, there have been several
instances where the PI made statements or engaged in conduct that were assessed to be adverse
to his credibility. The information described herein related to RONG JING and the PI comes
entirely from recorded communications and observations of law enforcement agents. Therefore
I am not relying on any information provided solely by the PI for the purpose of this affidavit.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 32 of 43 PageID #: 32

                                                                                                 32

               85.     According to electronic communications reviewed by law enforcement

agents, RONG JING requested status updates from the PI because “over here”—a reference to

U.S.-based co-conspirators—was growing impatient and “over there”—a reference to PRC-

based co-conspirators—was requesting information about the matter.

               86.     On or about May 22, 2017, RONG JING met with the PI for

approximately four hours at a restaurant in Los Angeles, California. According to consensual

recordings of that meeting, the following occurred, in sum and substance and in relevant part:

               87.     The PI advised that open source searches of Jane Doe-2 revealed that Jane

Doe-2 was the daughter of John Doe-1 and Jane Doe-1, and that those two individuals were

wanted by “the Chinese government.” Though RONG JING initially stated that he had not

inquired as to Jane Doe-2’s identity before engaging the PI, latter portions of the recordings

indicate RONG’s knowledge that Jane Doe-2 was being targeted because of her relationship to

Operation Fox Hunt targets.

               88.     RONG JING confirmed that he wanted the PI to “make video of [Jane

Doe-2]” and identify “the address she lives in.” RONG JING directed the PI to determine

“where [Jane Doe-2] . . . has been assigned to” because “I don’t have the instruction for the next

step” such as “what to do with her.” In other words, RONG JING indicated that he had not yet

been advised by the PRC government as to the specific steps RONG JING should take once he

located Jane Doe-2. When the PI asked to clarify what RONG JING meant, RONG clarified

that Jane Doe-2 was “simply a daughter”—in contrast to John Doe-1 and Jane Doe-1, who are

actively wanted by the PRC.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 33 of 43 PageID #: 33

                                                                                                   33

               89.     RONG JING further stated that John Doe-1 had been “found already,”

which I believe to be a reference to the then-recent April 2017 operations against John Doe-1, as

described above.

               90.     RONG JING explained that “this is not the only case for us,” and

discussed with the PI another investigation of a U.S.-based person referred to as “Hong Tong”

(i.e., red notice) from the PRC. As RONG JING indicated, “all the cases I take are from [a city

in the PRC].” I understand this statement to refer to other Operation Fox Hunt-related cases

from PRC authorities located in that city.

               91.     RONG JING also explained that he was not the only individual

participating in this scheme to target Jane Doe-2, stating that “sometimes it doesn’t have to be

me to pass the information over for other people” and “I’ll just pass your [information] onto

others.”

               92.     When the PI inquired about payment, RONG JING discussed how

payment would be contingent on what the PRC wanted to do once Jane Doe-2 was located.

RONG JING explained, as an example, “[S]ay, if the next step somebody asks me to catch [John

Doe-1’s] daughter,” because “when we get there, they wouldn’t feel comfortable to arrest her,

the things they wouldn’t feel comfortable to do . . . that we need to be there on their behalf.”

               93.     According to RONG JING, once a person was repatriated to the PRC,

RONG JING could submit for award money, retrieve the award in the PRC, and split the

proceeds with the PI. RONG JING stated that the money was controlled by “officials” and that

the “Communist Party” was responsible for payment. At one point, RONG JING told the PI

that he had several “venues” for acquiring new cases, which included from a high-ranking
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 34 of 43 PageID #: 34

                                                                                                 34

official in the same PRC government agency that purportedly employed several PRC officials

involved in the operations against John Doe-1 and Jane Doe-1.

               94.     Later in the conversation, RONG JING discussed the possible next steps

following the surveillance of Jane Doe-2. Specifically, RONG JING asked, “Say, if he wants us

to bring him/her over, can you bring him/her over? You can’t possibly do that, right?” The PI

then asked “you mean to bring [Jane Doe-2] or [John Doe-1] or [Jane Doe-1] over?” RONG

responded that he was “just using Hong Tongs as an example.” RONG later indicated he was

unsure of the legality of this activity, asking, “Would this bring about any legal issues?”

               95.     RONG JING later explained that he expected the next step after acquiring

the video of Jane Doe-2 would be for the PI to contact Jane Doe-2’s parents to attempt to

convince them to return to the PRC. RONG JING added that he was trying to obtain the video

of Jane Doe-2 to prove to the PRC government that RONG JING and the PI should work the

case. Several days later, on or about May 27, 2017, RONG JING wrote to the PI and stated, in

sum and substance and in part, that RONG was sending a $4,000 in U.S. dollars “IOU” via the

electronic communication platform, and that the PI should “expedite on finding video, address

and other info of [Jane Doe-2].”

       B.      The Surveillance and Online Harassment of Jane Doe-2

               96.     In or about June 2017, the PI purported to investigate and surveil Jane

Doe-2 for RONG JING. In reality, the PI’s conduct was itself supervised and surveilled by

federal law enforcement, who provided materials related to Jane Doe-2 that the PI could in turn

give back to RONG JING as RONG JING had directed.

               97.     On or about June 12, 2017, the PI sent RONG JING several photographs

of a residence and residence mailbox, and then wrote “[Jane Doe-2’s] residing apartment, the

unit’s door, mailbox.” RONG responded that it was “best to have video” of Jane Doe-2 and
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 35 of 43 PageID #: 35

                                                                                                   35

“video material convincing power OK,” which I understand to mean that any video of Jane Doe-

2 would best convince PRC authorities to retain RONG JING.

               98.     Subsequently, on or about June 29, 2017, the PI provided RONG JING

with a photograph of Jane Doe-2.

               99.     On or about July 14, 2017, RONG JING again met with the PI. The

meeting was consensually recorded.

               100.    During the meeting, the PI described to RONG JING his surveillance of

Jane Doe-2, offering to “show [RONG] the video first” and discussed photographs that he took,

identifying among other things Jane Doe-2’s apartment.

               101.    Also during the meeting, RONG JING stated, in sum and substance, that

his operations were directed by a particular PRC government apparatus.

               102.    RONG JING also admitted that the reason they were pursuing Jane Doe-2

was “definitely in order to find the dad,” i.e., John Doe-1. In response to a question from the PI,

RONG JING confirmed the PRC government’s interest in “definitely the dad and mom,” i.e.,

John Doe-1 and Jane-Doe-1.

               103.    After the PI asked “this woman [Jane Doe-2], you don’t think they’ll do

any harm to her, do you?,” RONG JING appeared to try to reassure the PI, stating that, if the PI

were to get in trouble, RONG JING would be in trouble as well. RONG JING further appeared

to try to reassure the PI by stating, “if there was an accident, in truth you [could claim that you]

were just . . . investigating her” and taking a video.

               104.    Later, RONG JING discussed more generally the overarching scheme of

Operation Fox Hunt. RONG JING explained that there are a specialized group of “lobbyists”

who are “persuading people.” RONG JING described the lobbyists as “civil servants” that are
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 36 of 43 PageID #: 36

                                                                                               36

“sent over by China,” who used different identities and may pose as different individuals using

work visas, rather than tourist visas. These lobbyists collect a salary, unlike RONG JING, who

was trying to collect a fee. RONG JING claimed to have met one such lobbyist in Canada.

RONG JING also said that the lobbyists explain the advantages of returning to the PRC. RONG

JING further explained that, when pursuing individuals with Red Notices, there is usually a team

from the PRC that comes and leaves, but there is also a team member based in the host country.

               105.   Towards the end of the meeting, the PI indicated that he would “send the

video . . . to you,” a reference to the video of Jane Doe-2. RONG JING directed the PI how to

deliver the video.

               106.   RONG JING and the PI engaged in several additional meetings, but

ultimately stopped communicating thereafter without engaging in further actions against Jane

Doe-2.

               107.   Following the surveillance activities directed by RONG JING, Jane Doe-2

was thereafter harassed via online communications from another conspirator (hereafter “Co-

conspirator-3”).

               108.   Specifically, in or about and between April 2018 and July 2018, a user of a

Facebook account had been sending unsolicited and derogatory messages about Jane Doe-2 and

her parents, John Doe-1 and Jane Doe-1, to Facebook “friends” 7 of Jane Doe-2, as well as to

Facebook friends of Jane Doe-2’s spouse.




         7
         Facebook owns and operates a free-access social networking website that, among other
functions, allows users to exchange various types of communications, including text-based
messages, with other Facebook users. A Facebook “friend” is a Facebook user that is connected
with a given Facebook user by means of a “friend request.”
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 37 of 43 PageID #: 37

                                                                                               37

VIII.   September 2018 Threats Against John Doe-1 by ZHENG CONGYING
        and Co-conspirator-4

               109.   In or about September 2018—a few months after Jane Doe-2 was harassed

via online messages—her father, John Doe-1, was again harassed by individuals attempting to

coerce his return to the PRC.

               110.   Surveillance video and photographs show that, on or about September 4,

2018, John Doe-1 and Jane Doe-1 were threatened by two Asian males, subsequently identified

as defendant ZHENG CONGYING and a co-conspirator (hereafter “Co-conspirator-4”).

               111.   Specifically, between approximately 12:50 p.m. and 1:30 p.m., ZHENG

CONGYING and Co-conspirator-4 drove a white sedan to the residence of John Doe-1, parked

and walked up to the house, and knocked aggressively on the front door. ZHENG CONGYING

and Co-conspirator-4 tried to open the door to the residence, then proceeded to walk to the back

yard, entered a raised outdoor deck and appeared to look into the windows of the residence. Co-

conspirator-4 also appeared to make a phone call from the backyard.

               112.   After ZHENG CONGYING and Co-conspirator-4 left, a note was found

taped to the front door. A copy of the note is below:
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 38 of 43 PageID #: 38

                                                                                                  38




               113.    The note, which was written in simplified Chinese characters, states in

rough translation: “If you are willing to go back to the mainland and spend 10 years in prison,

your wife and children will be all right. That’s the end of this matter!”

               114.   Below is a surveillance photograph of the person later identified as

ZHENG CONGYING taken in the vicinity of John Doe-1’s residence; Co-conspirator-4 is

partially visible behind CONGYING’s right shoulder:
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 39 of 43 PageID #: 39

                                                                                                39




Further, the surveillance video reflects that one of the two males appeared to crumple something

and discard it near the end of the residence’s walkway, shortly before departing.

               115.    Law enforcement agents subsequently recovered what appeared to be the

same crumpled paper. The paper was found to contain two separate paper notes crumpled

together, which both contained the same substantive message as the note affixed to John Doe-1’s

door. For example, one stated “If you are willing to go back to the mainland and spend 10 years

in prison, your wife and children will be safe and all right. That’s the end of this matter!”

               116.    Subsequently, law enforcement conducted a fingerprint analysis of the

three threatening notes recovered from John Doe-1’s residence. The notes contained

fingerprints that matched fingerprints in a government database belonging to ZHENG

CONGYING.

               117.    According to government records, ZHENG CONGYING was born in

Guangdong, China, and resided in Brooklyn, New York during the relevant time period of this

incident.
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 40 of 43 PageID #: 40

                                                                                                      40

IX.    Harassing Mailings to John Doe-1

               118.   Based on information learned in the course of the investigation, the

attempts to coerce John Doe-1’s return to the PRC continued into 2019.

               119.   Beginning in or around February 2019, a relative of Jane Doe-1 that lives

in the United States received several unsolicited packages.

               120.   According to sender information, the packages were all from the PRC,

typically purporting to be from John Doe-1’s sister in the PRC, Jane Doe-3, an individual whose

identity is known to the affiant, or Jane Doe-3’s husband. Jane Doe-3 was reported to have been

imprisoned by the PRC government for a period of time due to the PRC government’s interest in

causing John Doe-1’s return to the PRC. Jane Doe-3 was reported to have been released from

custody in or around April 2017, after John Doe-1’s father (John Doe-2) was directed to go to the

United States to deliver a threatening message to John Doe-1. Thereafter, Jane Doe-3 was again

reported to be imprisoned at some point after April 2017, to exert further pressure on John Doe-1

and his family, and subsequently released again as discussed below.

               121.   For instance, on or about April 22, 2019, Jane Doe-1’s relative received a

package containing a CD with two “mp4” video files. The file names translated to “30 Family

Letters.mp4” and “A few words from [Jane Doe-3] to brother.mp4.”

               122.   The video file “30 Family Letters.mp4” contained a “slide show” of still

photographs of John Doe-1’s elderly mother and father (John Doe-2), as well as other family

members. A person is singing a song in Mandarin in an accompanying audio track, and written

Chinese text scrolls at the bottom of the video while the photographs are shown.

               123.   According to a draft translation of the written text, the text is styled as a

letter from Jane Doe-3 to John Doe-1. The written text exhorts John Doe-1 to “come home” to
Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 41 of 43 PageID #: 41
  Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 42 of 43 PageID #: 42

                                                                                               42

                  125.   The video file “A few words from [Jane Doe-3] to brother.mp4.” contains

a video of Jane Doe-3. An individual purporting to be Jane Doe-3 speaks on the video and

states in part:

        I was released on November 8, 2018. I did plead guilty in the court. I received
        lenience because of this and was released.

        [John Doe-1 and Jane Doe-3’s parents’] health condition are getting worse. They
        are less active. Mom had a fall in the first half of last year…and stayed in the
        hospital for more than two months.

        When they were in the hospital, they kept thinking how nice it would be if you
        would show up in front of them. In the recent years, they experienced a lot of
        psychological burden. They can’t sleep. They lose appetite. And they rarely
        participate in any community activities. Hope you can take your relatives into
        consideration.

        Nowadays, the nation is very determined to fight against corruption.

        In my mind, you have always been a…person who is always accountable and
        responsible. Hope you can admit to those crimes you should have admitted.
        Stop being defiant like this, and come back sooner to receive some leniency.

        Hope you have a joyful holiday.

                  126.   As the videos appear to have been deliberately prepared and staged,

including with, as noted above, PRC government propaganda materials, and direct John Doe-1 to

return to the PRC, I believe that these videos were produced by, or at the direction of, PRC

officials for the purpose of harassing John Doe-1 and coercing John Doe-1 to return to the PRC

against his will.

X.      Lack of Notification to the Attorney General by Foreign Agents

                  127.   Database and physical records checks revealed that none of the defendants

have notified the Attorney General that they were or are acting as agents of a foreign government

pursuant to Title 18, United States Code, Section 951.
Case 1:20-mj-01025-PK Document 1 Filed 10/27/20 Page 43 of 43 PageID #: 43
